UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 19, 2010 (April 19, 2010) BEST ENERGY SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53260 02-0789714 (State or Other Jurisdiction of Incorporation (Commission File Number) (I.R.S. Employer Identification Number) 5433 Westheimer Road; Suite 825 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 933-2600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) -1- Item 2.02. Results of Operations and Financial Condition The information in this Current Report is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On April 19, 2010, Best Energy Services, Inc. (the “Company”) issued a press release regarding the Company’s financial results for its fiscal year ended December 31, 2009. The full text of the Company’s press release is furnished herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99. 1 Press release dated April 19, 2010. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 19, 2010 US DATAWORKS, INC. By: /s/ Mark G. Harrington Mark G. Harrington Chief Executive Officer -3- EXHIBIT INDEX Exhibit No. Description 99. 1 Press release dated April 19, 2010. -4-
